 

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 1 of 30

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION

Sheila Renee Bell
Chxistopher Bell

VS.

Galveston County - Medical Examiner’s Ofl`lce

COMPLAINT

TO: THE HONORABLE JUDGE GEORGE C. HANKS JR.:
My Dad, Cornelius P. Wilson passed away October 26, 2017. Within dM, the Medical

Examz'ner ’s O]j‘"zce: opposed me; refused to release dad’s remains, and gave dad to Kayla Wilson

 

in 2018. Kayla secretly had dad “cremat ” without my knowledge/consent The Medical

Examiner’s actions were: Unconstitutional, retaliatory & “grossly negligent.”

“...it is not unfair to hold liable the official who knows or should know he is
acting outside the law... (Scheuer [438 U.S. 478, 507] “...when a state officer acts
under a state law in a manner violative of the Federal Constitution, he “comes into
conflict with the superior authority of that Constitution...and is subjected...to the
consequences of his conduct. The State has no power to impart to him any
immunity from responsibility to the supreme authority of the United States.” Ia'. at
159-l 60

Summary Judgment

I, Sheila Renee Bell request “Summary Judgment” in this Case due to: Violations of me

& my family’s Civil Rights. “. ..Movant is entitled to prevail as a matter of law.”

1

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 2 of 30

Dad, Medical Examiner’s Office & Probate Court

Many “Biological” Family’s were “forced” ojj‘-the-island. The Medical Examiner’s
inhumane treatment, delay & disposal of my dad’s remains is typical of how “Pro-Adoption”
Otiicials “separated” & mistreated Black Biological Family’s. lt all stems from a “pattem” of
years of “retaliation” by the D.A & other officials because we “Won” our 2003 State Trial,

which then was “the biggest, longest & most expensive” CPS Tn`al in Galveston history.

There was a history:

Around 2013, Kayla put dad in a psych hospital & stole his assets. Dad later filed against
Kayla & got his money back. While in the hospital, Dad’s sisters stole his property, then later
tried to sell it without dad’s knowledge, but needed dad’s signature to close the sale. (See “Track

Realty” Documents) Dad “refused” to sign.

In 2015, UTMB Hospital diagnosed dad with “E-coli.” (See UTMB/E-coli) Dad’s
sisters: conspired & influenced UTMB Hospital to have dad declared “mentally incompetent” to
steal his assets, then UTMB stopped talking about dad to me and spoke to dad’s sister instead
(See UTMB Diagnosis, Discharge Summary) Social Worker’s conspired along with dads sisters
to get a “psych” diagnosis claiming dad “was _rLt competent,” then, turned around & coerced”
my dad to sign a “DO NOT RESCUSITATE ORDER” stating he w “competent.” (See “DO
NOT RESCUSITATE ORDER & UTMB Summary Notes. Kayla & my dad sisters 1_1_e_e_de_d
declared “mentally incompetent” or “dead” in order to steal his assets. Dad & I wouldn’t let them
when he was alive, so now Kayla & dad’s sisters are trying to take it now. Dad trusted me to
have it & made me his “power of attomey.” (See “Power of Attomey”) UTMB Hospital:

“refused” to talk to me about my dad’s care once his sister’s got involve & conspired together

 

 

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 3 of 30

against me, made dad’s sister’s “medical power of attorney instead & would only talk to them,
medically neglected my dad by “delaying” dad’s “necessary” procedure; and, were getting ready
to “discharge” my dad did not call me until dad’s sister’s “refused” to sign consent for dad’s

procedure (see UTMB Hospital Discharge Summary)
It was all a “scheme” devised to steal dad’s assets None of them had seen dad in years.

In 2015 Debbie Diaz, lnvestigator/Probate Couit) tried to coerce me into a
“Guardianship” about my dad after Adult Protective Services took Custody of my dad out of

UTMB Hospital without a Case, Police Report, Warrant, formal charges or even a “letter”

 

explaining why? Social Worker’s repeatedly kept harassing me by Violating my Civil Right to

“privacy.” (See Social Worker Cards)

In 2016, Ms. Diaz called again for the same reason.

On October 27, 2017, my dad passed away. The Medical Exarniner’s Offlce refused to

release y dad’s body to me.

On 11/6/17, the Medical Examiner’s Office said: “we will need a Court Order to release

him. . . ” And, at the very beginning we very “hostile” & “confrontational.”

On ll/ 17/17, the Medical Examiner’s Office said (and I quote): “. . . it’s in the Probate
Courts hands. . . if you have questions about it you need to contact the Probate Court. . . The
burden is not to prove that she is his daughter. . . lf you have an issue. . . you have to go to Court to
get this resolved. . .I don’t need to submit anything to you in writing. .. ,you have to call he
Probate Court. . .I am saying that ...until there is a “Court Order,” he will not be released from

here. .. l am advising you that if you want to control the disposition of the remains of your father

 

 

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 4 of 30

then you should contact the Probate Court. . . then he’ll sit here until someone provides a
Court Order. . . My names’ Nicole and please don’t call here anymore. .. ” (Please see recording
on “ilash-drive”) My dad did indeed “sit there” at the M.E. ’S office almost a year, just like

Nicole said.

The Medical Examiner’ Office arrogantly: defied my Federal Lawsuit by ot even
responding to it; acted like a judge & jury; had already sided against me & for Kayla day-l; and,

even “choose Probate court” would decide my dad’s fate.

August 2018, I found out from James Funeral Home in Lake Charles, La - Kayla had my

dad secretly “cremated” via Court Order (Galveston)

Officials knew me from past cases & took revenge, took my children, took dad’s remains

and, have been bullying, stalking, harassing & attacking me in “retaliation” ever since.

Claims

The Medical Examiner’s Office acted in “bad faith.”

I, Sheila Bell am suing the Medical Examiner’s office for: the “release” of my dad’s
remains to me; the OVETURN & REVOKING of “all” previous Probate Orders; Re-issuance of

“New Orders” in my favor; a “freeze” of all my dad’s assets & $106 Million.

A federal plaintiff is “not required to utilize state judicial remedies before, or
instead of, bringing a Section 1983 action in federal court. (Leafv. Supreme
Coun, 979 F.2d 589, 598 (7"' Cir. 1992)

“...In Mitchum v. Foster, the United States Supreme Court held that actions
brought under 42 U.SC. § 1983 are specifically excepted...”

“...The Court held...an officer of the state acting in an unconstitutional
manner could be sued by one of its citizens...states could be sued, even

4

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 5 of 30

without their consent, merely by naming the official who engaged in
unconstitutional behavior... (Ex Parte Young, 209 US. at 159~60)

“...the Court held that a federal plaintiff remanded to a state court
proceeding is not forced to litigate the constitutional question in state court.
The federal plaintiff is only required to “inform[the state court] what
[the]federal claims are...” the federal litigant’s right to a choice of forum was
therefore preserved by the Court’s decision...(England, 375 U.S. at 420)

I file this lawsuit under 42 U.S.C. 1983 for violations of my Civil Rights; Abuse of a
Corpse; cruel & unusual punishment, interference with family relations; Violations of Due

Process, lst, 4&‘, 6“`, S‘h & 14th Amendments.

The Medical Examiner’s Office deliberately ignored & failed to respond to my 2017
Federal Lawsuit. (See Certitied Receipts). Did I “win” by default?
“...civil legislation...can be objected to as violating due process...” (Usery v.

Turner Elkhorn Mining Company, 428 U.S. l (1976); Frank v. Magnum, 237 U.S. 309
(19]5); Ross v. Oregon, 227 U.S. 150 (1913)

States can be sued for actions that violate the 14th Amendment. (United States v.
Georgia)

The Medical Examiner’s Office: abused my dad’s corpse; maliciously “delayed”
hearings; “delayed” the release of my dad’s body in a “timely” manner (IO-mos.); negligently
“seized & held” my dad’s body almost a year; negligently caused dad’s body to “badly
decompose;” refused to “release” my dad’s to me; negligently released my dad’s body to Kayla
Wilson, with whom dad was “estranged” & had not seen or contacted in years; negligently
“released” my dad’s body to Kayla without a background check; “negligently failed to notify me
about my dad’s status; knew my “home address” but negligently failed to “notify” me of Court

Hearings to my mailing address like it had done before.

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 6 of 30

“Unusual & Extraordinary” Circumstances

“...there are...circumstances when federal court intervention is necessary to
protect basic civil liberties guaranteed under the United States Constitution.
(Charles Alan Wright ET.AL., FEDERAL PRA CT]CE AND PRUCEDURE §
4241 (1988)

“... Federal courts can intervene when there are “special circumstances,”
including “...prosecutorial bad faith...” (Younger, 401 U.S. at 49-50, 56) or
blatant and flagrant unconstitutional construction (Younger, 401 U.S. 66
(1971)

Cases Connected; Statute of Limitations Interrupted

I filed Federal Lawsuits inc 2002 (3:02-CV-139); 2004 (3:04-CV-288); 2005 (3:05-CV-116);
2006 (3:06-CV-683); 2007 (3:07-0440); 2009 (3:09-0012); 2011 (3:11 mc 14); 2013 (3: 13 cv 0104);
2014 (14 mc 0022); 2015 (15 cv 209); and 2017 (17 cv 00364), Our family has also been involved with
various types of cases which “connected, crossed-over and/oe intertwined” inc Probate, Farnily Court,

Crimina] & Federal Court.

Since “all” of my cases (Probate, Family, Criminal & Federal) were “connected,” the following

may apply.

“...filing of suit interrupts running of limitations...” (Pacifzc Greyhound
Lines v. Tuck (Civ. App 1948) 217 S. W.2d 699, ref n.r.e.

“...Whether plaintiff’s claim is barred by limitations depends on whether
plaintiff interrupted running of limitations. (Weaver v. E-Z Mart Stores, Inc. (App. 6
Dist 1997) 942 S.W. 2d 167...”

“Statute of limitations on legal malpractice claim was tolled until final
judgment was issued in lawsuit giving rise to claim, although client did not appeal;
to allow statute of limitations to begin running earlier would force client to take
conflicting positions in two live cases, and would not allow legal system chance to
resolve underlying case in client’s favor before commencing limitations on his right
to sue attorney.”Washington v. Georges (App. 5 Dist. 1992) 837 S.W.2d 146.

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 7 of 30

“...Where husband is joined pro forma in petition by his wife...he is a real
party in interest” and filing suit interrupts running of limitations against his cause
of action...” Pacijic Greyhound Lines v. Tuck (1948) 21 7 S. W.2d 699

“...Plaintiff may toll statute of limitations if she affirmatively plead...
“Hughes rule” which holds that statute does not begin to run until all appeals on
underlying claim are exhausted. Hall v. Stephenson (1996) 919 S. W.2d 45

Texas statute of limitations applicable to pro se litigant’s § 1983 action was
equitably tolled from time that his initial § 1983 was dismissed, as being in effect
habeas corpus action necessitating exhaustion of state remedies...” Rodriguez v.
Holmes, C.A. 5 (Tex) 1992, 963 F2d 799

“Intentionally engaging in wrongful conduct..may be basis for tolling statute
of limitations under adverse domination doctrine, encompasses: intentionally
committing regulatory violation; intentionally concealing vital information;
intentionally engaging in other illegal activity; or committing fraud.” F.D.I.C. v.
Henderson, E.D.Tex1994, 849 F. Supp. 495, affirmed 61 F.3d 421.

“Period of limitations for legal malpractice actions does not automatically
begin to run when attorney-client relationship ends; fraudulent concealment by
attorney which extends beyond period of representation will toll accrual date.”
Willis v. Maverick (App. 4 Dist 1986) 723 S. W.2d 259

“Statute of limitations on legal malpractice claim was tolled until final
judgment was issued in lawsuit giving rise to claim, although client did not appeal;
to allow statute of limitations to begin running earlier would force client to take
conflicting positions in two live cases, and would not allow legal system chance to
resolve underlying case in client’s favor before commencing limitations on his right
to sue attorney.”Washington v. Georges (App. 5 Dist. 1992) 837 S.W.2d 146.

 

“...amended and supplemental pleadings relate back to filing of original pleading;
amended pleading alleging new cause of action relates back to original filing and is
not subject to limitations defense...” J.K. and Susie L. Wadley Research Institute and

Blood Bank v. Beeson 835 S. W.2d 689)

Gross negligence ...could trigger adverse domination tolling of Texas statute of
limitation... (F.D.I.C. v. Henderson, E.D. Tex 1994, 849 F. Supp. 495)

“...amended and supplemental pleadings relate back to filing of original pleading;

g amended pleading alleging new cause of action relates back to original filing and is
a not subject to limitations defense...” J.K. and Susie L. Wadley Research lnstitute and

' Blood Bank v. Beeson 835 S. W.2d 689)

 

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 8 of 30

“...amended and supplemental pleadings relate back to filing of original pleading;
amended pleading alleging new cause of action relates back to original filing and is
not subject to limitations defense...” J.K. and Susie L. Wadley Research Institute and
Blood Bank v. Beeson 835 S. W.2d 689)

Gross negligence ...could trigger adverse domination tolling of Texas statute of
limitation on tort claims... (F.D.].C. v. Henderson, E.D. Tex 1994, 849F. Supp. 495)

Texas statute of limitations applicable to pro se litigants § 1983 action was equitably
tolled from time that his initial § 1983 claim was dismissed...considering litigant’s
diligence and persistence and intervening change to Texas tolling statute...Rodriguez
v. Holmes, C.A.5 (Tex) 1992, 963 F.2d 799.

All Appeals have not been exhausted in this Case.

I believe I have “interrupted” running of limitations because l have filed previous cases.
“. . . filing of suit interrupts running of limitations. . . ” (Pacific Greyhound Lines v. Tuck (Civ. App
1948) 21 7 S. W.2d 699, ref n.r.e.

“...Whether plaintiffs claim is barred by limitations depends on whether
plaintiff interrupted running of limitations. (Weaver v. E-Z Mart Stores, Inc. (App. 6
Dist 1997) 942 S.W. 2d 167...”

State “Control” - State Courts ONLY

l filed my 2017 Lawsuit in Federal Court, 1§§. The Medical Examiner’s Office filed their
case 2nd in Probate Court aferwards, then completely “ignored” my lawsuit in order to “keep

control” of my dad’s Case, remains & rulings like the State did in our Probate & Famin Cases.

The State routinely demands “control” of Black, Biological, poor, low-income & elderly
Galveston residents and forces us into “its own” Courts where it can maintain “control.” he State

has “no control” in Federal Courts. Federal Cases are a “threat” to State Venus.

 

 

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 9 of 30

The Medical Examiner’s Office does NOT want this case heard in Federal Court, so it
ignored my 2017 Lawsuit. They didn’t even respond to it. Deceived me & held hearings without

me.

Request For Attorney

Pro Se litigant’s complaint must be held to “less stringent standards than
formal pleadings drafted by lawyers. Haines v. Kemer, 92 S.Ct 594 595 (1972)

I, Sheila Bell am a “Pro Se” litigant because l cannot afford to hire an attorney. IRequest
the Court to Appoint me an Attorney. l need one or two or a team like the Defendants
Texas statute of limitations applicable to pro se litigant’s § 1983 action was
equitably tolled from time that his initial § 1983 was dismissed, as being in effect

habeas corpus action necessitating exhaustion of state remedies...” Rodriguez v.
Holmes, C.A. 5 (Tex) 1992, 963 F2d 799

Texas statute of limitations applicable to pro se litigants § 1983 action was
equitably tolled from time that his initial § 1983 claim was dismissed...considering
litigant’s diligence and persistence and intervening change to Texas tolling
statute...Rodriguez v. Holmes, C.A.5 (Tex) 1992, 963 F.2d 799.

The Defendants already have attorney’s to represent them in this case. I do not and
cannot afford to hire one. I’ve called & asked numerous attorneys represent me to no avail. YetI

still need an attorney(s).

I pray & ask the Court to appoint me Attorney’s for this case. l am NOT an attorney, do
not have the legal expertise to represent me & dad in this case & do not know the Law. I

desperately need the Court to appoint me Attorney’s n this very important case.

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 10 of 30

Medical Examiner’s Office Violated My Civil Rights
Per the 5th Amendment

“. . . No person shall. .. be deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just
compensation . . ”

Per the 14TH Amendment

 

. . All persons born or naturalized in the United States. .. No State shall make
t or enforce g law which sha_tll abridge (reduce/diminish) the privileges or
§ immunities of citi_m=.ns of t_h§ United States; per shall any State deprive any

person of life, liber_ty, or proper_ty, without due process of law; nor deny to
any person within its jurisdiction the egual protection of the laws...”

“Slavery” is the opposite of “freedom.” Galveston County Officials have repeatedly

deprived our family of .. life, liberty or property, due process & equal protection

Galveston “routinely” held innocent citizens like our family & my dad’ corpse “§ppge_’
in some map of “custody” or servitude in Violation of our Civil Rights without Grand Jury’s,
indictrnents, Trials, Hearings or Evidence of a Crime. ln each case there were: No indictments;
No Grand Jury; No Attorney’s “before” seizing our family or only “after” CPS/APS Officials
had already “seized or forced” our family members into Custody. Each “violated” our Civil
§§ Rights. My under-aged children & elderly dad were bullied by CPS/APS while unrepresented

However, the Supreme Court has ruled:

a “...that the fundamental guarantees of due process apply to children as well
as adults and that they apply in situations in which a juvenile may be
deprived of liberty even though the juvenile proceeding may be labeled civil
rather than criminal. (In re Gault, 387 U.S. 1, 87 S.Ct. 1428 (1967), Blacks
Law Dictionary)

10

 

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 11 of 30

Galveston routinely “bullies, coerces, investigates, interrogates & searches ”
UNEEPRESENTED children, adults & elderly citizens while they already have attorneys to get
Court-advantage, take children & build Foster/Adoptive Family’s instead, like they did out
family. They even take our “dead.” It’s inhumane & Unconstitutional. APS, doctors,
psychiatrists & others “repeatedly” questioned my elderly dad without an attorney to advise him

of his rights

In Gault, the Court ruled that a child was entitled to notice of the charges, the
privilege against self incrimination the right to confront witnesses, and the right to summon
witnesses on his or her Rights... ” I was “deprived” my Civil Rights by Texas/APS/CPS &
Galveston County regarding my dad & children There were “no safeguards” in-place prior-to
or during “any” state proceeding to assure me or our family were not “deprived” these “basic
Rights” in any State Venue. Civil Rights are supposed to be afforded to ALL Americans,

however, Texas routinely “deprived” children/adults these basic Rights in “secret.”

My dad was stolen & kidnapped by APS & repeatedly “questioned” by Officials &
medical staff while he was sick & in Custody without an attorney, a warrant, indictment; police
report, conviction, Due Process or Equal Protection. They all “took-advantage” of my elderly
dad while he did not have an attorney. UTMB Hospital sided with dad’s sisters who plotted to
have dad declared “mentally incompetent.” (See UTMB Statement, Jennings Hospital
Recordings). APS/UTMB all had attorney’s. The D.A. represented the State, not dad.
Meanwhile, Probate representatives attempted to “coerce” me into a guardianship for dad -

“twice.” (See “Recordings”)

11

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 12 of 30

ALL-sides were not EQUALLY represented during CPS/APS investigations,
interrogations & searches but should have been - “if” Civil Rights were to be preserved &
protected. ALL CPS/APS “investigations, interrogations, searches, exams, proceedings during
our case involving our family should have been “RECORDED” and submitted & used as
“EVIDENCE” since they turned into Court Cases and involved deprivations & violations of our
Family’s “Civil Rights.” The Court needs to “hear & see” how APS/CPS secretly undermines
Justice, “frames” Parents our children in-secret & discriminates against Biological, minority,

poor & low-income citizens like our family.

Dad was “elderly” and my children were “minors” before & during CPS/APS
investigations & interrogations, yet Texas deliberately “delayed” appointing our family
attomey’s until “after” CPS kidnapped them using false allegations, delayed state proceedings
several months at the cost of the Government& taxpayer’s, then “lost” its case. The Whole ordeal

was a “farce” set-up by CPS, APS & the D.A. to take my dad & children & separate our family.

Officials/APS/CPS “forced” our family, elderly dad & “under-aged” children to be held
“in jail/custody” like criminals, without Due Process, Equal Protection or “legal representation,”
unlike CPS/APS& Law Enforcement who already had legal representation We had “no
Attorney’s,” while Officials “did.” lt was an “uneven” fight. No Equal Protection. No Due

Process. All proceedings were already “fixed” in the States’ favor.

The Defendant’s willfully, intentionally & deliberately acted “With malice, ill-intent &

bad fait .”

12

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 13 of 30

Texas Violated Our Family’s Right - To Be Together

The U.S. Supreme Court recognizes “extended family.” (Moore v. City of East
Cleveland, 431 U.S. 494 (1977) Family includes “. . .grandparents. . .who occupy the same

household. . .” Id at 5 05.

My dad, Cornelius P. Wilson - was very much part of our family. The Medical
Examiner’s Office - interfered with that. I never gave consent nor signes “any” agreement

giving permission for the Medical Examiner’s Office to take my dad’s body.

Negligence by Medical Examiner’s Off'ice

The Medical Examiner’s failed & neglected to do a complete & thorough “background

check” on Kayla before issuing my dad’s remains & subsequent Probate Orders.

The M.E.’S Office “broke procedure, did not follow proper protocol, discriminated
against me in their “vendetta” and treated our matters “differently,” unlike other cases, The

M.E.’s Office made “special exceptions” in its handling of our case & treated us “differently.”

Background
My Dad (Comelius P. Wilson), lived with us. Dad trusted me (Sheila Bell) to be his
caretaker & Power of Attorney. lt was an “honor.” Dad had lived With us “on & off” for years.
The Medical Examiner’s Ofiice “refused” to release my dad’s remains to me for burial,
held his corpse nearly 1-year, then gave his remains to “Kayla Wilson” who made it clear to me
“she was not my sister” which meant she was not dad’ daughter. (See Medical Exaininer

“Recordings, Kayla’s text”)

13

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 14 of 30

I did not sign any agreement giving the Medical Examiner’s Office permission to take
my dad’ body, hold, keep it, delay release or release my dad’s body to someone else other than

myself.

State “Retaliation”
The Medical Examiner’s Office acted “presumptuously, with “malice, forethought (they
knew me beforehand from other cases), ill-intent and, in “bad faith.” Prosecutor’s got “mad”

after they “lost” their case against us at Trial. (2003). They’ve been retaliating ever since.

We WON at Trial, but the State “retaliated” by giving-away my children to others. (See

“petition denied; Custody Doc.)

Following our 1St visit after trial, Prosecutors had us arrested (See Photo’s, Dismissal)

Violations of “Religion & Spiritual Belief’s”

The Medical Examiner’s office “did not” allow my dad the respect of a decent burial in a
“timely & respectful” manner in accordance with The Holy Bible, my Religious & Spiritual

Belief’s and violated my Civil Rights in doing so.

Medical Examiner’s Off`ice: Acted With Malice, Bad Faith, Ill Intent

My dad wanted: me to take care of him like I did hor years, have & handle his assets.
I can prove it. However, the Medical Examiner’s mishandling of my dad’s remains: made it
impossible; “jeopardized” that; Violated our Civil Rights; Violated my Human Rights &

“desecrated” my dad’s memory, body & Rights.

14

 

 

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 15 of 30

The Medical Examiner’s Office inhumanely, maliciously & negligently held my dad’s
body about lO-mos. Per J ames Funeral Home (Lake Charles, La), dad’s body was “badly

decomposed” due to the delay. (See J ames Funeral Home “Recording”)

Without my knowledge or consent, Kayla had my dad’s badly decomposed body shipped
to Louisiana, then cremated.” By the time found out about it, Kayla had already had made herself

“beneficiary” to assets my dad himself had already signed-over to me.

In its negligence, the Medical Examiner’s Ofiice acted “in-concert” with Kayla to help

her “abuse my dad’ corpse and defraud dad again for the 2rml time.

Around 2013, after about 20-years Kayla contacted to ask for dad’s check. She didn’t
even ask to speak to my dad. She did however, ask for dad’S check. Kayla Wilson made “no
attempts” to see, contact or speak to my dad for years while dad was alive (she had my phone
number cause she contacted me); waited until dad was dead, stole his body to steal his assets

also, then disgracefully had dad “cremated.”

Because it’s “vendetta” against me, the Medical Examiner’s/Ochials “used” Kayla to
retaliate against me further. Kayla informed me (via text) she was not my sister. Kayla may not
be dad’s biological daughter. The Medical Examiner’s Office was “negligent” in its handling of

my dad’s body & case.

With “malice, bad faith, ill intent & retaliation” settle an old-beef for losing its case
against us at trial in 2003, the M.E’s office maliciously “held” my dad’s body nearly l-year,
which, was “excessive, abusive & extraordinarily long” to “inflict emotional distress.” Their goal
was to inflict & cause me additional pain & suffering. They took my children They took us.

They took dad When he was alive. Then took dad dead.

15

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 16 of 30

Probate, Family, Criminal & Civil Cases - All “Link”

ln 2003, we had a “Probate, Farriily & Criminal “ Cases all in the same-year.

Extremely germane to this Case is the fact that: the States’ been “stalking, harassing &
bullying” our family for nearly 2-decades. Different Cases & Courts “crossed-over” or “linked”
over the course of several years. The Probate Case caused/led to CPS/F amin Cases. The

CPS/Famin Cases led to a Criminal Case which led to several Civil Cases.

It all stemmed from a “bad plumbing job” paid by Estate/T rust assets of which my

husband was “sole beneficiary.” (See Photo’s, Probate Docs, Will, Death Certificate)

The “Probate Case”

My husband’s mom “Katie Mae Bell Saxton-Bell” passed away in 1994 leaving my
husband, Christopher Bell (sole beneficiary) an Estate/T rust worth $hundreds-of-thousands.
Chris never got it. It was stolen by Mark Stevens (Attorney) and Beatrice J ones (Executrix).

We reported it to Authorities.

To date, neither a “Full Accounting” nor “Final Accounting” has ever been made of “all”

Estate/T rust assets.

Mr. Stevens had the Estate/Tr'ust “closed” without a “Final Accounting” as required by

 

law, Section §113.151, 113.152 (Texas Property Code) while we had “no attorney.” We had no

attorney throughout most of the Probate Case.

The Probate Case closed in 2003, the same year of our 2003 Family Trial.

16

 

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 17 of 30

9

None of our State-Paid Court Appointed Attorney’s mentioned one-word about “missing’
Probate Estate/Trust Assets. Due to their negligence, they enabled CPS to depict us as “poor,
homeless. . .destitute. . insufficient funds etc. . .” throughout CPS 2001 Case & Trial. (See UTMB

Hospital Intake; CPS Docs.)

UTMB Hospital “labeled” and depicted us as “poor” to help CPS take our children &
build its case against us during the 2001 Intake & called in “Referrals” which led to CPS 2001
Case, removal of “all” our children, the 2001 CPS Case, the subsequent 2003 Trial, $50,000.00
Lien against me (Sheila Bell) and, child support demands which is still currently being deducted

from my husbands paycheck to this day, even though Won our 2003 Trial.

CPS took all our children & based cases, removals, custody on our “income” throughout
our Case & Trial because we were “poor.” Were we? CPS made a “Big Deal” out of our income

throughout the Case & Trial. CPS preys upon the poor.

The 1994 Probate Case Turned Into a CPS Case
All our Cases “connected.”

As pertinent as the Probate matter was, neither Court (Probate, Famin or Criminal)
“consulted” with the other Courts about our Family, even though the Probate Case (illegally)
ended in 2003, the very “same-year” our “Family Court Trial” began & led to other cases or
investigations None of our Attorneys ever mentioned, discussed or introduced “any” Probate

evidence or matter during “any” CPS Case, Proceeding or Trial.

The (1994-2003) Probate Case crossed-over & led to the 1998 CPS Case (closed) & a

1999 CPS Case (ruled-out); CPS used the 1998 &1999 CPS Cases to open the 2001 CPS Case

17

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 18 of 30

against us and take a_ll my children (See Petition), The 2001 CPS Case led to our 2003 Trial

, which the State “lost” (State Petition “denied”); The D.A. “retaliated” by giving-away Custody
of “all” my children to others, and, by our 2003 “false arrest” (dismissed), and, caused us to lose
custody from 2003 to present (“Christian” mss'mg/diagnosed retarded/autistic/disabled & is now
“blind”); APS “seized” my dad in 2015 & led to my dad’s 2016 “release” after the nursing home
kicked-dad out (See “Nursing Home”); the 2017 Probate case that followed led to the 2018
“cremation” of my dad, Comelius P. Wilson. Each case was prosecuted by the “same” Galveston
Prosecutor’s Office in Galveston County, which, led to this current Civil Case now PENDING in
Federal Court. The “same D.A.” was involved in each case, Thus the D.A. & Probate Courts

“vendetta.”

The 2nd part of the D.A.’s Office “vendetta” against me involved, a Countywide

“scandal.”

Former prosecutor & Judge Suzanne Schwab Radcliffe who presided over our CPS &
others from 1996 to 2013, when the Judicial Board ruled “against” her dual roles as
Judge/attorney. (See Articles) She abruptly resigned. But not until she was caught & it became
public. (See Articles) By then she had already “separated” thousands of Biological Family’s,
taken children from their Biological Parents, forced children into “Foster-care” or Ordered

children be “Adopted” because she personally bought “National Adoption Day” to Galveston.

Just two-mos. into our l6-mo. case, former Judge Suzanne Schwab Radcliffe said in-
Court she would “never” give me my children back. (See CPS. Jack Lawrence Letter) Her words
resonated. CPS, prosecutor’s, CASA, Attorney’s, ad-litems all followed-suit throughout my Case

& Trial After that, even my own Court-Appointed Attorneys tried to coerce me to “surrender

18

 

 

 

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 19 of 30

custody” of my own children (See Susan Edmondson Letter) “ALL” recommendations from that
point on by “ALL” affiliates involved were against me, We were repeatedly depicted a “poor.”
Had we had Estate/l` rust Assets “no one” would have been able to label us poor, plus, we would

have hired “private attorneys” who would have been able to prove CPS “framed” us.

All of the aforementioned led to this case. Officials are still retaliating.

Nepotism, Cronyisms & “Conflicts of Interest”

Courts, Cases, Officials & relationships interfered with all our cases & impeded Justice.
Cases kept “crossing-over.” Our Cases have been “plagued” with “conflicts of interest.” For

Example:

During our 2001 CPS Case & 2003 State Trial, former Prosecutor/D.A/Judge Suzanne
Schwab-Radcliffe ‘s brother, “Taylor Schwab” was a prosecutor during Court while Ms.

Radcliffe presided.

When Detective Joey Quiroga “took my children, Roger “Bo” Quiroga was Mayor.
“Bonnie Quiroga” who’s recently been involved in a very “heated,” very “public” & very
“costly & lengthy” Court Battle involving County Judge Mark Henry who is in a “heated”
Court Battle against Judge Lonnie Cox. Judge Lonnie Cox is Mark Stevens client. Mark W.
Stevens is Judge Cox’ attorney. Judge Mark Henry is involved in my dad’s Probate case, Teresa
Henry was the D.A./Lead Prosecutor who “lost” our 2003 Trial then had my husband & I
arrested in retaliation (DISMISSED). Mark Stevens is the Attorney who stole my husband’s

Estate/l` rust in Probate Court. There’s more.

19

 

 

 

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 20 of 30

All kinds of “conflicts of interest” persist in this case.

There’s too many “conflicts of interest” to get Justice. They gang-up against us in Court.
Our Case needs a “change of Venue in order to avoid constant “conflicts of interest” and achieve
Justice & impartiality The cases, people & Systems keep “overlapping” & “crossing-over” each

other

“Entanglement Exception”

“. ..Entanglement exceptions is when is when a “...government affirmatively
authorizes, encourages or facilitates private conduct that violates the
Constitution...”...Courts cannot enforce racially restrictive covenants...” (Shelley v.
Kraemer 334 U.S. 1 (1948)

A governments actions can be deemed “. . .sufficient for State action”. . .when a
government creates “. .. symbiotic relationship. . .entanglement. . .” ma Burton v. Wilmington

Parking Authority 505 U.S. 42, 50 (1992); 365 U.S. 715 (1961)

Like a (secret) “pact,” Officials “ganged-up” on us Black, poor, low-income & elderly
Galveston residents/citizens by forcing “certain groups” into CPS/APS Cases by Systematically
“forcing” us off-the-island via CPS/APS Cases. It’s been happening for years. More-so after
Hurricane Ike (2008) Our family was repeatedly & forcibly caught in the jray. The cases were
usually held in secret/closed courts/ & private hearings paid by public funds. Most weren’t

“recorded.” Mine was. (See “Court Recordings”)

Pre-Ike, Galveston only had about a 10% Black Population, yet over 50% of CPS
Cases/children for adoption were Black (See Articles); Over 75% Minorities; 100% children

forced into “. . .Adoption, State Systems or Guardians (See Articles). Galveston had a 0%

20

 

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 21 of 30

Reunification-rate among “Biological Family’s in Galveston didn’t happen when (former) Judge
Suzanne Schwab presided, brought “National Adoption Day” to Galveston & “used” the Court
System & “Public” funds to further her own “private” Adoption Cause from 1996 to 2013 (See

Our Case) Pre-Ike, Galveston’s population was about 55,000, post-Ike, about 45,000.

My point is, APS/CPS don’t “reunify.” They “separate” Biological Family’s.

In each of the following cases, the “same” D.A.’s Office was involved, proving The
Medical Examiner’s Office, Galveston Officials, APS/CPS facilitated a “pattern” and “history”
of discrimination & Official Oppression by Officials deeply involved with CPS/APS. Like in
our Case, the Cases “cross-over & overlap” each other & use the “same” Courts, “same” County,

“”

same” affiliates & people. The Cases were “connected.”

The “degr_'ading, morbid & inhumane” way the Medical Ex@iner’s Offig & Officials:
treated our Family, “deliberately & intentionally” delayed the release of my dad’s “remains” to
me, and, kept his body over lQ-mos. - is “_typica ” of how Galveston County Offigials treats

Black Family’s.

CPS/APS discriminated & based removals/cases on “race & income.” In other words,
CPS/APS preyed upon the “poor & elderly,” discriminated & built “race-based” & “income-
based” cases targeting mostly Black/poor/low-income citizens who made-up the majority of its

Cases, including my dad & children “Race” & “income” was a major factor.

Texas notoriously MANDATES “cont:rol” of Minority, poor, low-income, Biological &
Elderly citizens like slaves to keep them under State Control. Galveston Officials don’t want our
family’s “free.” Even in “death,” the State demands “control.” As though, none of us have Rights

or deserve Family’s.

21

 

 

 

 

 

 

 

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 22 of 30

CPS took my children, Adult Protective Services took “control” of my dad while The
Probate Court tried “twice” to force me into a “Guardianship” regarding my dad, (See

“Recordings”)

Chronology of “Combined” Cases (Probate, Criminal, Famin & Civil)

Here’s some “Chronology” of what happened:

January 5, 1998, Judge Jerome Jones ORDERED “all” remaining assets & title to our
home to be given to us. (See 1/5/98 Court Transcript) However, Judge 1 ones Order was “NOT
RECORDED.” While Elaine Michael “neglected” to file the Order, Mark Stevens filed a “fake

one” instead giving his client title to our house. (See (fake) ORDER)

In 1998, the Probate & CPS Cases collided after UTMB Hospital refused to discharge our
son “Christian” to us unless we agreed leave our home & go to a hotel. (See “dc to hotel”)
UTMB then made a CPS referral. (See CPS Referral by LeAnn Stubbs/UTMB Hospital Social

Worker)

The D.A. made sure I “lost” after I “won” at Trial.

In other words, there’s been a “pattern” of Ojj‘icial Oppression, harassment & retaliation
by the “same” entities or Officials, “eac ” with the same “common denominator” - the
Galveston County D.A. ’s Ojjice & other Galveston Officials who has systematically “attacked”

our Famin & Violated our Civil & Human Rights.

The States’ been holding a “nasty” grudge against me ever since they lost at our 2003

CPS Trial. (See “Termination Denied,” Recordings, Photo’s, Video, Petitions) Officials have

22

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 23 of 30

been “retaliating” against me ever since. Even to the point of “seizing & holding” my deceased
dad’s corpse nearly a “year” causing him to be “badly decomposed.” (See “J ames Funeral Home
Recording) Actions by Officials resulted in “exceptional circumstances, cruel & unusual”

treatment & violated our Civil Rights.

Texas Family Law - Inherently “Unconstitutional” - No Civil Protections In State courts
Texas Family Law is boldly, blatantly & inherently “Unconstitutional” in that it forcibly
“takes control” of innocent American citizens, even “corpses” like in our case, without

accountability, penalty or consequence & violates U.S. Constitution, our Human & Civil Rights.

lt is already well-established, the U.S. has held, “. . .parents have a liberty interest in the
Custody of their children (Santosky v. Kramer, 455 U.S. 745 (1982),' Little v. Streater, 452 U.S.
1 (1981); Stanley v. Illinois, 405 U.S. 645 (1972) These cases Were decided in Federal Court, not
State Court. Nowhere in Texas Family Law is this stated or eluded too in Texas Family Law,
nor was it ever mentioned by “any” of my State Court-appointed Attorneys during “any”
proceeding or Trial throughout my 16-mo. Case - on-the-record or off. State-paid Public

Defenders don’t know Federal Law well enough to defend it, so they don’t.

State Courts & Attorneys don’t view Constitutional Rights like Federal Courts. There are
“different levels of expertise; different fields of law; different training; different trains of
thought; different laws. Federal Laws are not important to State Courts. (See Texas Family Law)
That’s why Civil Rights are not-only not “protected,” they’re not even mentioned.(See our Case)
A State Verdict, isn’t going to consider, observe or render a Federal Decision or Ruling because
the State benefits from “every” case and every soul it takes. Meaning, CPS/APS/Texas takes
children/adults “ or a price,” puts them back into the same State System that took them “for-

23

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 24 of 30

pay.” Soi't of like a “bounty” or “slavery.” There’s “incentives” built-in every State Case, and,
“no-objectivity” because there’s always a “conflict of interest.” (everybody’s paid from the
“same-pot”) Because the State “forcibly” puts everyone into a type of servitude, Texas’ process
resembles “slavery.” There can never be “fair” hearings or Trials under these circumstances
This is not the case with F ederal Courts. In order for there to be “fair” Hearings or Trials, there

first needs to be an atmosphere where there’s “no bias or incentives” to begin with.

Lack of “Safeguards” - Violation Of Civil Rights

In Violation my Civil Rights, there were “no safeguards” anywhere in Texas Family Law
to “stop or prevent” Children & Adult Protective Services from kidnapping my children, my dad
or his remains.. Texas Family Law legislatively, arrogantly & blatantly defied the U.S.

Constitution & my Civil Rights.

A “lack” of “Safeguards” persists in Texas Family Law when it comes to the “protection”
the “elderly,” Biological, poor, low-income, minority families. ln State Venue’s, there’s: No Due
Process; No Equal Protection; no Family Advocates; No Parent Advocates; No Civil Protections;
No Civil Attorneys; All affiliates-State Appointed; No Speedy Trials; No Public Trials; No
“Fair” Trials; No facing “accuser’s” (they’re given anonymity); No Family “Reunification”
Advocates/Specialists; No “watchdogs” to assure Civil/Human rights of “every” citizen are

protected. No “RECORDINGS” to expose violations of Civil Rights, except in my case.

There were “No Safeguards” in place in “any” State Venue to “protect” Biological
family’s Civil Rights or, preserve family integrity. Which is Why: most children Were taken by
CPS; most family’s were “separated;” most children were put in Foster-Care or Adoption, most
Biological Parents “lost” Custody, & many Terminations (Parents Rights) resulted.

24

 

 

 

 

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 25 of 30

“Due Process” - The conduct of legal proceedings according to established
rules and principles for the protection and enforcement o private rights, including
notice and the right to a fair hearing before a tribunal with the power to decide the
case, (Black ’s Law Dictionary)

“...Due process of law in each particular case means, such an exertion of the
powers of government as the settled maxims of law sanctions, and under such
safeguards or the protection of individual rights...” (Thomas M. Cooley, A Treatise
on the Constitutional Limitations 356 (1868) / Black’s Law Dictionary)

Federal Protections and “Safeguards” were never in-place in our case since there were
“NO Federal Attorney’s to see they were carried-out in our Family’s behalves, while the State
had attomey’s all-along to protect the States’ interests from the day-l of CPS/APS

investigations/interrogations.

Texas Family Law “Language” - Unconstitutional

Then, there are obvious contrasts: Federal Courts acknowledges “Parents, Custody &
Parents Rights. Texas Family Law instead calls it: Conservator (Parent), movant or possessory &
Conservatorship (Custody). Each child is referred to as “possession.” California gave me
' “Custody,” but Texas took “possession” of my (oldest) children Is it Constitutional for Texas to
legislatively violate the U.S Constitution and not apply it or abide by it “the same” as other

States?

APS/CPS was wrong in our case. Case-in-point: firstly, we “WON” our 2003 CPS Case
at Trial but the State: never returned my children; REFUSED to give me back Custody;
DEPRIVED me a Custody trial, hearings & proceedings; still ORDERED me to pay child
support several years then USED “child support” as a basis to DENY me my Right to Vote (see
Letter) & get a Valid Driver’s License (See Letter); DENIED me my Right to Appeals &

wouldn’t pay Lawyers to do it; and, treated me like a guilty criminal even though l was

25

 

 

 

 

 

§

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 26 of 30

completely ACQUITI`ED” of “all” CPS false allegations. Secondly, the same entity (D.A.’
Office) that prosecuted our CPS case in Which took “all” my children away from me, also took
my dad when he was alive, then took his corpse after dad passed away. The D.A. was “against”
me getting my children back, and, were so “against” me getting my dad back they “held/kept

dad’s corpse nearly a year. All of this violated our Civil & Human Rights.

For Example:

1. The U.S. Constitution entitled me to “face my accuser’s. However, Texas F amin Law:
gave my accusers “anonymity,” protected them not me, concealed their identities during
“all” State proceedings; “concealed” their identities during Trial so that jurors never saw
them & never heard their testimony because they were never “cross-examined;” deprived
me my Civil Right to face my accuser’s “in-court.”

2. CPS/APS are Federally mandated by Statute to “reunify” families, prevent & avoid
“child removals,” yet Texas appointed my family, children, husband & I “opposing”
attorney’s which “forced” us to be separated and prevented our family from being
“reunified” throughout the Case & trial. (cite “Immigration” Family Cases)

3. “All” Americans are entitled to “Fair/Speedy/Public Trials, however, Texas
“discriminates” against accused Biological Parents in APS/ CPS Cases by forcing us into
“private” Full Adversary Hearings using “public” Funds. A Hearing is not a Trial.
There’s No Jury. APS/CPS Cases/Hearings/l`rials are paid by Public funds but the Public
is “barred” h'om ALL proceedings in violation of the Civil Rights Act of 1964.

4. Is Texas’ use of “Public” Funds to pay for “Private” APS/CPS Hearings/frials that

“bars” public attendance a violation of the Civil Rights Act of 1964?

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 27 of 30

5. Should “PUBLIC” Defender’s be paid from “PUBLIC” funds to represent clients in

 

State Proceedings. ” Texas

“PRIVATE” CPS/APS Proceedings/l-learings/l`rials & Courtrooms in which the “Public”
is barred fiom attending? Is this a violation of the Civil Rights Act of1964?

. CPS had “legal representation” when they interrogated my children & investigated us.
We did not. APS had legal representation when they questioned & took my dad. He did
not. Elderly & Under-age citizens need the same & EQUAL “protections” APS/CPS has
during investigations & interrogations APS/CPS both claim to “protect” children &
adults, but “seizes, forcibly detains & interrogates” them while they are “unrepresented”
and ‘Hinprotected” like they did our family.

. Family Cases were originally “ruled & decided” by the U.S. Supreme Court, which in

Federal Court because they involved “Civil Rights,” because, thus the implication was

 

they were “Civil Cases.” Yet our “Family” Case was heard in “Family/State Court,” even
though l alleged the State Violated my Civil Rights. That should have been a “Tuming-
point.” As should be in every case, My attorneys refused to protect my “Family &

Parental Rights. They did not “defend” anything.

In “Private” proceedings paid for with “public funds, Texas “forced us” into “unfair”

"‘

version” of protections: did not include Due Process or Equal

Protections, did not began until after CPS/APS has “already” taken child & adult souls into

“custody” (as though children don’t have Rights before & during State

investigations/interrogations) and, excluded Federal lawyers to protect our Biological Family’s

in “secret, sealed & closed” Family Cases, without Civil Attorney’s. All our Constitutional

protections were left “bald” with “no one” to protect us from CPS/APS/State Law. Our Rights

are “Civil,” but our Attorney’s Were “State-paid” & represented “only” State interests. Which, is

 

27

 

 

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 28 of 30

precisely why, I “Won” my State 2003 Trial, but still “LOST CUSTODY” of “all-6” of my
Children No Attorney ever “protected” my Constitutional Protected Right to Custody. Plus,
reunification & custody” are not mentioned in “Famin Law.” We’re not “people” but movants

etc. There’s no “Custody” wording in our Cases, but other names.

NO “Checks & Balances” in Texas Family Law

Clearly, during our CPS/APS Cases & Texas Family Law Was the absence of checks &
balances, and, “Constitutional Protections” to “safeguard” against Violations of our family’s
Civil Rights. During investigations, interrogations & Court, Texas Laws that “overruled & ruled-
out” the U.S. Constitution without “any” Civil Attorneys or Advocates appointed to protect our

Civil/Human Rights. In other words, there were “no watchdogs.” Texas took full-advantage

There’s “no balance” in Texas’ Family Justice System. Unlike the U.S. Constitution &

Federal Courts, Texas Family Law always “teeter’s” towards the State, not Civil/Human Rights.

There’s too many” Civil Rights “at risk” of being violated, too many Violations, and “not
enough” Protections of Civil Rights in State Venues for “any” Family to get “fair” trials &

hearings and “Protections” of our Civil Rights.

Substantial / Procedural Due Process

The U.S. Supreme Court has held that Due Process Clause covers a substantial sphere.
(Sacramento v. Lewis, 523 U.S. 833, 840 (1998) Procedural Due Process requires the

“. . government provide notice of hearing & clear and convincing “evidence” before a Parents

 

 

Case 3:18-mo-00016 Dooument 1-4 Filed in TXSD on 10/26/18 Page 29 of 30

Rights can be terminated (Santosky v. Kramer, 455 U.S. 745 (1982) Yet, Texas Family Law
used “reason to believe” (suspicion) to take my children & to terminate my Parental Rights. (See

“reason to believe; “Termination)

Texas Family Law “Inhumane”

Texas F amin Law is “inhumane” and, is why it morbidly “held” my dad’ corpse nearly a
year until he badly decomposed. Its why Adult Protective Services took “possession” of my dad
in UTMB Hospital, diagnosed him as “mentally incompetent,” then coerced him to sign a “DO

NOT RESCUSITATE ORDER” saying he was “competent” to “discard” him.

Texas appointed “no one” to protect our family’s “Equal Protection“ or “Due Process”

Rights.

Relief

l am suing the Galveston County Medical Examiner’s office for 8106 Million.

A federal judge can give “. . injunctive relief against a state officer even though the

injunction will cost the state a great deal of money. .. (Quern v. Jordan, 440 U.S. 332 (1979)

Conclusion

The Medical Examiner’s Office is responsible for its actions.

“...it is not unfair to hold liable the official who knows or should know he is
acting outside the law... (Scheuer [438 U.S. 4 78, 507]

29

Case 3:18-mc-00016 Document 1-4 Filed in TXSD on 10/26/18 Page 30 of 30

“...when a state officer acts under a state law in a manner violative of the
Federal Constitution, he “comes into conflict with the superior authority of
that Constitution...and is subjected...to the consequences of his conduct.

The State has no power to impart to him any immunity from responsibility to
the supreme authority of the United States.” Id. at 159-160

Sincerely,

SQ\:LL;.K QSU€
Sheila Bell
P.O. Box 1001

Galveston, TX 77553

 

 

P.O.Bo 1001
Galveston, TX 77553

 

30

 

